GRISSOM, Chief Justice.
Frank M. Pool and R. W. Gerlich sued Rex W. Ramey, a resident of Hidalgo County, and I. N. Anderson, a resident of Taylor County, in Taylor County for a debt for merchandise alleged to have been sold to the defendants jointly. Ramey filed a plea of privilege to be sued in the county of his residence which was controverted by the plaintiffs, who asserted the right to maintain the suit in Taylor County under exception 4 to Article 1995. Ramey’s plea of privilege was overruled and he has appealed.
Plaintiffs alleged a joint cause of action against Ramey and Anderson. Plaintiffs proved the cause of action alleged against the resident defendant. They proved that Anderson resided in Taylor County. This was all that was required to establish venue in Taylor County. Stockyards Nat. Bank v. Maples, Tex.Com.App., 127 Tex. 633, 95 S.W.2d 1300; Hoffer v. Eastland Nat. Bank, Tex.Civ.App., 153 S.W.2d 345, 347; Lloyds’ Casualty, Insurer v. Goin, Tex.Civ.App., 212 S.W.2d 886; Mizell v. Longhorn Supply Co., Tex.Civ.App., 279 S.W.2d 167, 168; Atlas Roofing Co. v. Hall, 150 Tex. 611, 245 S.W.2d 477, 480.
Appellant’s points have been carefully considered. They are overruled. The judgment is affirmed. ■ ■